This is an original proceeding in habeas corpus. Petitioner alleges, in substance, that he is unlawfully restrained by the sheriff of Muskogee county on a charge of murder, wherein petitioner is accused of causing the death of one Bertha Cottingham while he was engaged in the commission of a felony in driving an automobile *Page 82 
while intoxicated. That the proof of his guilt is not evident, nor the presumption thereof great.
After commitment for a capital offense by an examining magistrate, the burden is on one seeking bail to show facts entitling him to bail, unless such appear from the evidence of the prosecution. The testimony for the state with the physical facts discloses that at the time charged petitioner drove a truck against a Ford coupe in which deceased was riding. The coupe at the time was on its own side of the street, was struck with such force it was pushed against the curb, the hind wheel broken down, the car forced onto the parking, and the occupants violently thrown out, the truck overturned. There was testimony that at the time defendant was in a state of intoxication. Petitioner has not sustained the burden placed upon him.
Bail is denied.